Walker, J.
D. E. Mitchell died in 1853, leaving a large estate in lands, the title to eleven hundred acres of which is herein questioned. Wells and W. H. Mitchell administered on the estate of D. E. Mitchell. The estate was involved in debt, and the administrators applied to the probate court for a general order to sell the lands belonging to the estate to pay the debts. There was no specific description of the lands contained in the order. In pursuance of the order the lands in controversy were sold, and purchased by William B. Pillow. Sometime after the sale, Pillow conveyed this land to W. II. Mitchell, one of the administrators, who *127afterward became indebted to Solomon Van Hook, who caused the land to be sold upon execution against Mitchell. The land was purchased by A. Barry, who sold the land to the defendants.
After the sale Mitchell went 'before the probate court, and procured an order setting aside the administrator’s sale, with a view to revest the title in the estate of D. R. Mitchell. Hpon this order and supposed irregularity of the order for sale, in that it did not designate what particular lands belonging to the estate of D. K. Mitchell were to be sold by the administrators, the appellant predicates his right to recover in this action.
Though there may have been irregularity in the order of the probate court, it was not such as to render the proceeding absolutely void, and it cannot therefore be collaterally impeached. The probate court had jurisdiction to order the sale of the land, and though the order may not have been made in the precise manner pointed out by the statute, it was not void.
Admitting that the sale to Pillow was intended to inure to the benefit of W. H. Mitchell, and that in this way he fraudulently obtained title to the land, subsequent bona fide purchasers without notice could not be affected by the fraud. We are therefore of opinion that the appellees, claiming under the sheriff’s deed, it not being shown that they are affected by notice in any manner of the fraud, obtained a good title.
The judgment of the District Court is therefore affirmed.
Affirmed.